      Case: 1:20-cv-00294-JRK Doc #: 12 Filed: 12/14/20 1 of 2. PageID #: 969




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


GREGORY SCRUGGS, JR.,                                CASE NO. 1:20 CV 294

       Petitioner,
                                                     JUDGE JAMES R. KNEPP II
       v.

WARDEN DAVID GRAY,
                                                     MEMORANDUM OPINION AND
       Respondent.                                   ORDER


       This matter is before the Court on Magistrate Judge Kathleen B. Burke’s Report and

Recommendation (“R&R”) to dismiss in part and deny in part Petitioner Gregory Scrugg’s, Jr.’s

Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2254. (Doc. 11). Specifically, Magistrate

Judge Burke recommends Ground One be dismissed as non-cognizable, Ground Two be denied

on the merits, Ground Three be denied on the merits, Ground Four be partially dismissed as

procedurally defaulted, and partially denied on the merits, and Ground Five be dismissed as

procedurally defaulted. See id. at 11-21.

       Under the relevant statute:

       Within fourteen days of being served with a copy [of a Magistrate Judge’s R&R],
       any party may serve and file written objections to such proposed findings and
       recommendations as provided by rules of court. A judge of the court shall make a
       de novo determination of those portions of the report or specified proposed findings
       or recommendations to which objection is made.

28 U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(2). The failure to file timely written

objections to a Magistrate Judge’s R&R constitutes a waiver of de novo review by the district court

of any issues covered in the R&R. Thomas v. Arn, 728 F.2d 813, 814-15 (6th Cir. 1984); United

States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).
      Case: 1:20-cv-00294-JRK Doc #: 12 Filed: 12/14/20 2 of 2. PageID #: 970




       In this case, the R&R was issued on October 14, 2020, and it is now December 14, 2020.

Petitioner has neither filed objections nor requested an extension of time to file them. Despite the

lack of objections, the Court has reviewed Magistrate Judge Burke’s R&R, finds it to be well-

reasoned, and agrees with the findings and recommended rulings therein. Therefore, the Court

ADOPTS Magistrate Judge Burke’s R&R (Doc. 11) as the Order of this Court, and DENIES and

DISMISSES Petitioner’s Petition (Doc. 1) as set forth therein.

       The Court finds an appeal from this decision could not be taken in good faith. 28 U.S.C. §

1915(a)(3). Further, because Petitioner has not made a substantial showing of a denial of a

constitutional right directly related to his conviction or custody, the Court declines to issue a

certificate of appealability. 28 U.S.C. § 2253(c)(2); FED. R. APP. P. 22(b); Rule 11 of Rules

Governing § 2254 Cases.

       IT IS SO ORDERED.



                                              s/ James R. Knepp II       _
                                              UNITED STATES DISTRICT JUDGE




                                                 2
